     Case 2:16-cr-00032-BWA-JVM Document 329 Filed 12/13/19 Page 1 of 2



MINUTE ENTRY
VAN MEERVELD
December 13, 2019

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                          CRIMINAL ACTION
   Plaintiff
                                                   NO. 16-00032
 VERSUS
                                                   SECTION: "M" (1)
 STANTON GUILLORY, ET AL.
   Defendants                                      JUDGE BARRY W. ASHE

                                                   MAGISTRATE JUDGE
                                                   JANIS VAN MEERVELD

                                  HEARING ON MOTION

COURT REPORTER: Nichelle Drake

APPEARANCES: Richard Bourke, Joseph Vigneri, Kerry Cuccia, Alysson Mills, Nicholas
Trenticosta, Steven Lemoine, John Craft, Jessica Mullaly, Herbert Larson, Jr., Stephen
Haedicke, Liz Privitera, Myles Ranier

MOTION(S):

       1. Defendant, Louis Age Jr.’s Motion for Immediate Production of Brady Material
          (Rec. Doc. 275)
       2. Defendant, Louis Age Jr.’s Motion for Bill of Particulars (Rec. Doc. 276)
       3. Defendant, Louis Age Jr.’s Motion for Discovery Pursuant to Rules 16 and 12(B)(4)
          (Rec. Doc. 277)
       4. Defendant, Louis Age Jr.’s Motion for Issuance of Subpoenas Duces Tecum
          (Rec. Doc. 278)
       5. Defendant, Kendrick Johnson’s Motion for a Bill of Particulars (Rec. Doc. 279), and
       6. Defendant, Stanton Guillory’s Motion for Bill of Particulars (Rec. Doc. 288).

   All motions were argued. The Motion for Issuance of Subpoenas Duces Tecum (Rec. Doc.

278) was GRANTED in part and DENIED in part; the defendants are authorized to issue a

subpoena for the juvenile court records of Raheem Jackson, provided that the documents shall be

returned to the chambers of the undersigned. As to the remaining motions, the court granted in
      Case 2:16-cr-00032-BWA-JVM Document 329 Filed 12/13/19 Page 2 of 2



part, denied in part, denied as moot in part, and took under submission in part. A written ruling

will be issued detailing the court’s rulings and reasons.

   The government offered an exhibit, which was allowed over the defendants’ objection. The

exhibit shall be entered into the record as Supplemental Exhibit 1 to the government’s opposition.

(Rec. Doc. 313).




                                                                 Janis van Meerveld
                                                            United States Magistrate Judge


MJSTAR (03:50)
